Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on March 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,016,192 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 29, 30, 32-46, and 48 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 29 and 48, the prior art fails to teach or disclose a method of positioning a soft anchor, as claimed, particularly wherein first and second locking elements are coupled to a bar or retaining portion, which is coupled to the body of the anchor in combination with the step of pulling a suture to cause the soft anchor to compress from a first insertion state to a second locking state, the suture passed through the first locking element, around the second locking element, and through the first locking element.  See for example Applicant’s Figures 30-31.  Of the closest prior art, Denham et al. (US 2011/0264141) fails to disclose the claimed bar.
	Regarding claim 41, the prior art fails to teach or disclose a method of positioning a soft anchor, as claimed, particularly wherein at least one of the first and second locking elements is a ring in combination with the step of pulling a suture to cause the soft anchor to compress from a first insertion state to a second locking state, the suture passed through the first locking element, around the second locking element, and through the first locking element.  See for example Applicant’s Figures 30-31.  Of the closest prior art, Denham et al. (US 2011/0264141) fails to disclose the first locking element or second locking element comprises a ring as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.